DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US Publication 2010/0218005 A1 and in view of Verchere et al (US Publication 2014/0022945).

Regarding claim 1, Jain discloses a computer-implemented method comprising:
powering down, by a device, network appliances of interdependent networks that are not required by an energy-aware server management policy that represents a set of nodes of a data center required to fulfill system or capacity requirements of the data center [0025: Energy states of individual computers can be adjusted based upon the energy-aware server management policy at 106. For instance, some computers can be transitioned from active to inactive states to conserve energy. The energy-aware server management policy can also specify how requests are allocated between the active state computers.][0038][0049]; and
powering up, by the device, network appliances of the interdependent network, which are in any state other than power up, that are required by the energy-aware server management policy [0025: Energy states of individual computers can be adjusted based upon the energy-aware server management policy at 106. For instance, some computers can be transitioned from active to inactive states to conserve energy. The energy-aware server management policy can also specify how requests are allocated between the active state computers.] [0038][0049]; and
updating the energy-aware server management policy based on new system and capacity requirements, and a cost- benefit analysis [0022-0024, 0030, 0033, 0047-0048: capacity] [0049, 0065-0068: cost benefit][ the energy-aware server management policy is based on the capacity, cost benefit and many other factors].
Jain discloses the energy-aware server management policy performs the exact steps in claim 1. However, Jain does not convert the energy-aware server management policy into the graphical, layout or model representation to control power for devices. Jain’s management policy and the claimed define graph are directed to the same result or purpose because either the management policy or define graph will be able to power up/power down the servers. In summary, Jain does not explicitly disclose the “defined graph” but instead discloses the energy-aware server management policy.
	Verchere discloses the “defined graph” that represents a set of nodes of a data center required to fulfill system or capacity requirements of the data center [0012] [0072] [0089] [0091] [0106: the weighted graph links according to three operating states: active (or UP) partially active (or IDLE), and off (or DOWN).][0099: It should be noted that it may also be beneficial to have a transmission capacity allocation for a routing path in order to switch elements, which are temporarily not serving, from an active or partially active to a passive state, in order to temporarily save energy.].
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jain and Verchere together because they both directed to selectively power up and/or power down the servers/devices based on the criteria. Verchere’s disclosing of the defined graph that represents a set of nodes of a data center required to fulfill system or capacity requirements of the data center would allow Jain to increase the convenient and flexibility by converting the energy-aware server management policy into the actual graph to selectively power up and/or power down the devices based on the criteria.

Regarding claim 3,  Jain in view of Verchere disclose the computer-implemented method of claim 1, further comprising dynamically updating, by the device, the defined graph based on changes in the system or capacity requirements, or based on scheduled changes in the system or capacity requirements [Jain: 0022-0024, 0030, 0033, 0047-0048: management policy is based on at least the capacity] [Vechere discloses the defined graph: 0012, 0072, 0089, 0091, 0106: the weighted graph links according to three operating states: active (or UP) partially active (or IDLE), and off (or DOWN).][0099: It should be noted that it may also be beneficial to have a transmission capacity allocation for a routing path in order to switch elements, which are temporarily not serving, from an active or partially active to a passive state, in order to temporarily save energy.].
Regarding claim 4,  Jain in view of Verchere disclose the computer-implemented method of claim 1, further comprising updating, by the device, the defined graph based on inferring 
Regarding claim 5, Jain in view of Verchere disclose the computer-implemented method of claim 1, further comprising employing by the electronic device, a cost-benefit utility analysis in connection with powering down network appliances [Jain: 0049, 0065-0068: management policy is based on at least the cost benefit][ the energy-aware server management policy is based on the capacity, cost benefit and many other factors] [Vechere discloses the defined graph: 0012, 0072, 0089, 0091, 0106: the weighted graph links according to three operating states: active (or UP) partially active (or IDLE), and off (or DOWN).][0099: It should be noted that it may also be beneficial to have a transmission capacity allocation for a routing path in order to switch elements, which are temporarily not serving, from an active or partially active to a passive state, in order to temporarily save energy.].
Regarding claim 6,  Jain in view of Verchere disclose the computer-implemented method of claim 1, further comprising employing a machine learning system to learn: the network appliances of the interdependent networks, connectivity of respective network appliances and interdependencies of respective nodes of the subset of nodes, and building one or more models of the network appliances of the interdependent networks to employ in connection 
Regarding claim 7,  Jain in view of Verchere disclose the computer-implemented method of claim 4, further comprising, powering up one or more network appliances based on the updated defined graph that reflects future increase in system or capacity requirements [Jain: 0022-0024, 0030, 0033, 0047-0048: predicted workload] [Vechere discloses the defined graph: 0012, 0072, 0089, 0091, 0106: the weighted graph links according to three operating states: active (or UP) partially active (or IDLE), and off (or DOWN).][0099: It should be noted that it may also be beneficial to have a transmission capacity allocation for a routing path in order to switch elements, which are temporarily not serving, from an active or partially active to a passive state, in order to temporarily save energy.].
	Regarding claim 8, Jain and Verchere together disclose the method claim 1. Thus, they together disclose the system claim for the reasons as set forth in claim 1 above. 
Regarding claim 9, Jain and Verchere disclose the system of claim 8, where the power regulation component places the network appliances of the interdependent networks excluded from the defined graph in a power down, standby or power savings mode [Jain, 0049: The policy module 306 can include multiple factors in a cost benefit analysis when formulating the energy-aware server management policy. For instance, the policy module may consider how 
Regarding claim 10, Jain and Verchere disclose the system of claim 9, further comprising an update component that updates the defined graph based on changes in system or capacity requirements of the interdependent networks [Jain: 0022-0024, 0030, 0033, 0047-0048: capacity] [0049, 0065-0068: cost benefit][ the energy-aware server management policy is based on the capacity, cost benefit and many other factors] [Vechere, the defined graph: 0012, 0072, 0089, 0091, 0106: the weighted graph links according to three operating states: active (or UP) partially active (or IDLE), and off (or DOWN).][0099: It should be noted that it may also be beneficial to have a transmission capacity allocation for a routing path in order to switch elements, which are temporarily not serving, from an active or partially active to a passive state, in order to temporarily save energy.].
Regarding claim 11, Jain and Verchere disclose the system of claim 8, further comprising a utility component that performs a utility-based analysis in connection with costs and benefits associated with powering down, placing on standby or placing in power sayings mode respective network appliances of the interdependent networks outside of the defined graph [Jain: 0049, 0065-0068: cost benefit][ the energy-aware server management policy is based on the capacity, cost benefit and many other factors] [Vechere, the defined graph: 0012, 0072, 
Regarding claim 12, Jain and Verchere disclose the system of claim 8, further comprising an explicitly or implicitly trained model of the network appliances of the interdependent networks that is utilized by one or more components of the system in connection with generating the defined graph [Jain: 0050, 0055-0056: learning model] [Vechere discloses the defined graph: 0012, 0072, 0089, 0091, 0106: the weighted graph links according to three operating states: active (or UP) partially active (or IDLE), and off (or DOWN).][0099: It should be noted that it may also be beneficial to have a transmission capacity allocation for a routing path in order to switch elements, which are temporarily not serving, from an active or partially active to a passive state, in order to temporarily save energy.].
	Regarding claim 13-19, these claims are rejected for the same reasons set forth in claims 1 – 7 above. 
Regarding claim 20, Jain and Verchere disclose the computer program product of claim 13, wherein the one or more models explicitly or implicitly trained [Jain: 0050, 0055-0056: learning model].
Response to Arguments



Pertinent arts 
Oh et al (US Publication 20090158074) disclose controlling power at a cluster level according to loads, and a power management method of the cluster system. The cluster system includes a plurality of management target nodes for performing an actual task which the cluster system is supposed to perform, a load balancer/switch for distributing a user's request received through an external network into the management target nodes, and a power management master for monitoring a load of an entire system and performing a power management by controlling the load balancer/switch. The power management master classifies the management target nodes into a power on group and a power off group [abstract][0012-0013][Figs 3 – 7].
Chan et al (US Patent 7,441,135 B1) disclose receiving, at a control device, a signal requesting that additional computing devices from a second group of inactive computing devices be added to the first group of active computing devices, or that computing devices from the first group of active computing devices be placed in the second group of inactive computing devices according to the state of processing operations [Col. 2 lines 33-49] [Figs 1, and 4-6].

    PNG
    media_image1.png
    610
    782
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187